EXHIBIT 10.55

Added Facility:

Carthage, Tennessee

Removed Facilities:

Kansas City, Missouri

West Roxbury, Massachusetts

Oshkosh, Wisconsin

THIRD AMENDMENT TO MASTER LEASE

THIS THIRD AMENDMENT TO MASTER LEASE (the “Amendment”) is made and entered into
and effective as of June 30, 2004 (the “Effective Date”), by and among HEALTH
CARE PROPERTY INVESTORS, INC., a Maryland corporation (“HCP”) and HEALTH CARE
PROPERTY PARTNERS, a California general partnership (“HCPP”) (collectively, and
jointly and severally, “Lessor”), KINDRED NURSING CENTERS EAST, L.L.C., a
Delaware limited liability company, KINDRED NURSING CENTERS WEST, L.L.C., a
Delaware limited liability company, and KINDRED NURSING CENTERS LIMITED
PARTNERSHIP, a Delaware limited partnership (collectively, and jointly and
severally, “Lessee”), with respect to the following:

RECITALS

A. Lessor is the “Lessor” and Lessee is the “Lessee” pursuant to that certain
Master Lease dated as of May 16, 2001 (the “Original Lease”), as amended by that
certain First Amendment to Master Lease dated as of August 1, 2001 (the “First
Amendment”) and that certain Second Amendment to Master Lease dated as of
November 18, 2003 (the “Second Amendment”). The Original Lease together with the
First Amendment and Second Amendment are collectively referred to herein as the
“Lease.” The Lease covers the Land, Leased Improvements, Related Rights and
Fixtures of twenty-two (22) separate health care Facilities, all as more
particularly described in the Lease.

B. The obligations of Lessee under the Lease are guaranteed by Kindred
Healthcare, Inc., a Delaware corporation, and Kindred Healthcare Operating,
Inc., a Delaware corporation (collectively and jointly and severally,
“Guarantors”), pursuant to that certain written Guaranty of Obligations executed
by Guarantors as of May 16, 2001 (as the same may have been amended, modified
and/or reaffirmed from time to time in accordance with the terms thereof, the
“Guaranty”).

C. On or about December 21, 2001, HCP transferred its interests in the Facility
located in the State of Indiana to Indiana HCP, L.P., a Delaware limited
partnership (“Indiana HCP”), and in connection therewith HCP assigned to and
Indiana HCP assumed HCP’s rights and obligations in, to and under the Lease (and
all guaranties, indemnities and other rights relating thereto) with respect to
such Facility pursuant to that certain Partial Assignment and Assumption of
Master Lease dated December 21, 2001, by and between HCP and Indiana HCP. On or
about March 3, 2004, Indiana HCP was merged with and into HCP and the separate
existence of Indiana HCP ceased.

D. Kindred Healthcare Operating, Inc., a Delaware corporation (“Kindred
Operating”), as Buyer, and HCP or HCPP, as applicable, as Seller, are also
parties to those certain Purchase and Sale Agreements and Joint Escrow
Instructions of even date herewith (each,



--------------------------------------------------------------------------------

a “Purchase Agreement” and collectively, the “Purchase Agreements”), pursuant to
which HCP or HCPP, as applicable, has agreed to sell and Kindred Operating has
agreed to purchase the Kansas City, Missouri Facility, the West Roxbury,
Massachusetts Facility and the Oshkosh, Wisconsin Facility (each, a “Sale
Property” and collectively, the “Sale Properties”), as applicable, in accordance
with the terms of the respective Purchase Agreements. The closing of the
transaction contemplated by each Purchase Agreement, if at all, with respect to
each applicable Sale Property, shall be referred to herein as a “Sale Property
Closing,” and the date thereof shall be referred to herein as a “Sale Property
Closing Date.”

E. In connection with each Sale Property Closing, Lessor and Lessee desire
effective as of the Sale Property Closing Date to remove the applicable Sale
Property from the Leased Property covered by the Lease and to terminate the
Lease with respect thereto.

F. HCP, as Buyer, and Kindred Nursing Centers Limited Partnership, a Delaware
limited partnership, as Seller, are also parties to that certain Contract of
Acquisition of even date herewith (the “Carthage Contract of Acquisition”),
pursuant to which HCP is purchasing and acquiring on the Closing Date as defined
in the Carthage Contract of Acquisition (the “Carthage Closing Date”) certain
real and personal property situated in the City of Carthage, County of Smith,
State of Tennessee, comprising a 128-bed skilled nursing facility (the “Carthage
Facility”), all as more particularly described in the Carthage Contract of
Acquisition. A legal description of the Land associated with the Carthage
Facility is attached hereto as Exhibit A-23 and incorporated herein by this
reference.

G. Effective immediately upon the Carthage Closing Date, if at all, Lessor
desires to add to the Leased Property and lease to Lessee and Lessee desires to
lease and hire from Lessor, the Carthage Facility.

H. Lessor and Lessee desire to amend the Lease to reflect the foregoing removal
of the Sale Properties from and the addition of the Carthage Facility to the
Leased Property, but only upon the terms and conditions set forth herein.

AGREEMENT

IN CONSIDERATION OF the foregoing Recitals and the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Lessor-and Lessee agree as follows:

1. Termination of Lease with Respect to Sale Properties. Effective as of each
Sale Property Closing Date, if at all, the following shall apply:

(a) Termination. The Lease, as hereby amended, shall be terminated as to the
applicable Sale Property, but not as to any other Facility, and the Lease, as
hereby amended, shall continue in full force and effect with respect to each
such other Facility, except that the total monthly Allocated Minimum Rent
payable under the Lease, as hereby amended, shall be reduced effective as of
such Sale Property Closing Date by the amount of the monthly Allocated Minimum
Rent for such Sale Property. The provisions of Section 18 of the Original Lease
shall have no application to the termination of the Lease, as hereby amended,
with respect

 

2



--------------------------------------------------------------------------------

to any Sale Property. Following each Sale Property Closing, the parties shall
execute a memorandum confirming the Sale Property Closing Date for purposes of
this Amendment.

(b) Leased Property; Facilities. The defined term “Leased Property” shall no
longer include the applicable Sale Property and all references in the Lease, as
hereby amended, to a “Facility” or “Facilities” shall mean each Facility (as
defined in the Lease) other than such Sale Property.

(c) Reservations. Notwithstanding the termination of the Lease, as hereby
amended, as to any Sale Property, the following obligations of Lessee under the
Lease and Guarantors under the Guaranty with respect to each such Sale Property
shall be reserved and continue in favor of Lessor subsequent to the applicable
Sale Property Closing Date and shall not be merged with the deed delivered by
HCP or HCPP, as applicable, at the Sale Property Closing:

(i) Lessee and Guarantors shall remain responsible for all Rents accrued but not
paid, whether or not billed, applicable to such Sale Property through (but not
including) each Sale Property Closing Date (prorated for the month in which such
Sale Property Closing Date occurs based upon a thirty (30) day month);

(ii) Lessee and Guarantors shall remain responsible for all indemnification and
hold harmless obligations of Lessee under the Lease and/or Guarantors under the
Guaranty under the terms set forth therein with respect to such Sale Property
whether arising out of events or circumstances on, before or after the
applicable Sale Property Closing Date and whether such obligations occur or
accrue on, or before or after the applicable Sale Property Closing Date; and

(iii) Lessee shall continue to observe any other covenant or agreement of Lessee
in the Lease with respect to such Sale Property which is intended to or
expressly provides that it shall survive the termination of the Lease with
respect to such Sale Property, as set forth in Sections 40.3 and 40.8 of the
Lease. Guarantors shall continue to observe any other covenant or agreement of
Guarantor under the Guaranty with respect to such Sale Property which is
intended to or expressly provides that it shall survive the termination of the
Lease with respect to such Sale Property.

2. Leasing of Carthage Facility. Effective as of the Carthage Closing Date, if
at all, the following shall apply:

(a) Lessor hereby leases to Lessee and Lessee hereby hires from Lessor, the
Leased Property of the Carthage Facility upon all of the terms, covenants and
conditions set forth in or incorporated into this Amendment.

(b) All references herein and in the Lease or this Amendment to (i) a “Facility”
or “Facilities” shall mean each Facility (as defined in the Lease, as hereby
amended) together with the Carthage Facility and (ii) the “Leased Property”
shall include the Land, Leased Improvements, Related Rights and Fixtures of the
Carthage Facility. In addition, the Leased Property of the Carthage Facility
shall include the machinery, equipment, furniture and other personal property
described on Exhibit F attached hereto, together with all replacements,

 

3



--------------------------------------------------------------------------------

modifications, alterations and substitutes therefor (whether or not constituting
an upgrade) (collectively, “Lessor’s Personal Property”).

(c) Lessee shall hold and occupy the Leased Property of the Carthage Facility
upon all of the terms and provisions of the Lease, as hereby amended, applicable
to the Leased Property of the other Facilities, except that:

(i) The “Commencement Date” of the Lease with respect to the Carthage Facility
shall be the Carthage Closing Date;

(ii) Lessee shall pay Rent with respect to the Carthage Facility in accordance
with Section 2(d) below;

(iii) The “Primary Intended Use” of the Carthage Facility shall be a long-term
skilled nursing care facility having the number of licensed and operating beds
set forth on Exhibit C attached hereto and incorporated herein by this reference
with respect to the Carthage Facility and such other uses necessary of
incidental to such use;

(iv) Each “Lease Year” with respect to the Carthage Facility shall be each
period of twelve (12) full calendar months from and after the Carthage Closing
Date, unless the Carthage Closing Date is a day other than August 1, 2004, in
which case the first Lease Year for the Carthage Facility shall be the period
commencing on the Carthage Closing Date and ending on July 31, 2004, and each
subsequent Lease Year for the Carthage Facility shall be each period of twelve
(12) full calendar months after the last day of the prior Lease Year for such
Facility; provided, however, that the last Lease Year for the Carthage Facility
during the Term may be a period of less than twelve (12) full calendar, months
and shall end on the last day of the Term for such Facility;

(v) The Term of the Lease with respect to the Carthage Facility shall commence
on the Carthage Closing Date, as determined pursuant to Recital F and as set
forth in Section 2(c)(i) above, and shall be coterminous with the Term for the
balance of the Group 1 Facilities; and

(vi) The Carthage Facility shall be added to and become part of the Group 1
Facilities.

(d) Rent payable with respect to the Carthage Facility shall be as follows:

(i) Subject to upward adjustments as provided in clause (ii) below, for the
period from the Carthage Closing Date through the expiration of the first Lease
Year for the Carthage Facility, the initial monthly “Allocated Minimum Rent” for
the Carthage Facility shall be equal to Sixty-Four Thousand Five Hundred Eighty
Three and 33/100 Dollars ($64,583.33). The first monthly payment of Allocated
Minimum Rent for the Carthage Facility shall be payable on the Carthage Closing
Date (prorated as to any partial calendar month at the beginning of the Term for
such Facility).

 

4



--------------------------------------------------------------------------------

(ii) Commencing upon the expiration of the first (1st) Lease Year of the Fixed
Term of the Carthage Facility, and upon the expiration of each Lease Year of the
Carthage Facility thereafter during the Term (including the Extended Term, if
any) of the Carthage Facility, the then current monthly Allocated Minimum Rent
for the Carthage Facility for such Lease Year shall be increased in accordance
with Section 3.1(c) of the Original Lease.

(iii) In addition to Allocated Minimum Rent, Lessee shall pay and discharge all
other Additional Charges and other Rent payable with respect to the Carthage
Facility, as and when payable under the Lease, as hereby amended.

3. Notices to Lessor. All notices to Lessor under the Lease, as hereby amended,
shall be sent in the manner provided in the Lease to the following address:

 

If to Lessor:  

Health Care Property Investors, Inc.

 

3760 Kilroy Airport Way, Suite 300

Long Beach, California 90806

 

Attn:

 

Legal Department

 

Fax:

 

(562) 733-5200

with a copy to:  

Latham & Watkins LLP

 

650 Town Center Drive, Suite 2000

Costa Mesa, California 92626

 

Attn:

 

David C. Meckler, Esq.

 

Fax:

 

(714) 755-8290

4. Exhibits and Schedules. Effective as of each Sale Property Closing Date, if
any, Exhibit A-16 (with respect to the Kansas City, Missouri Facility), Exhibit
A-19 (with respect to the West Roxbury, Massachusetts Facility) and Exhibit A-21
(with respect to the Oshkosh, Wisconsin Facility), as applicable, and any
reference to the applicable Sale Property in the Exhibits to the Lease shall be
deleted in its entirety. Effective as of the Carthage Closing Date, if at all,
Exhibit A-23 attached hereto shall be added to the Lease as Exhibit A-23,
Exhibit F attached hereto shall be added to the Lease as Exhibit F, and each of
Exhibit B and Exhibit C attached to the Original Lease, as previously amended
and replaced by Exhibit B and Exhibit C to the Second Amendment, shall be
deleted in its entirety and replaced with Exhibit B and Exhibit C attached
hereto, respectively; provided, however, that if the Carthage Closing Date
occurs prior to the Sale Property Closing Date of any Sale Property, then such
Exhibit B and Exhibit C may at any time thereafter be updated by Lessor to
include any Sale Property for which the Sale Property Closing Date fails to
occur.

5. Defined Terms. All terms used in this Amendment with initial capital letters
and not defined herein shall have the meanings given to such terms in the Lease.

6. Lease in Effect. Lessor and Lessee acknowledge and agree that the Lease, as
hereby amended, remains in full force and effect in accordance with its terms.

7. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute a single instrument. Delivery of an executed counterpart of a
signature page to this Amendment

 

5



--------------------------------------------------------------------------------

via telephone facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Amendment.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of the
Effective Date.

 

“LESSOR”   “LESSEE” HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation
  KINDRED NURSING CENTERS EAST, L.L.C., a Delaware limited liability company By:
 

/s/ Paul Gallagher

    By:  

/s/ Greg C. Miller

  Paul Gallagher       Greg C. Miller   Executive Vice President     Its:   Vice
President Corporate Development & Financial Planning       By:  

/s/ Paul Eiseman

      Its:   VP Development “HCP”     HEALTH CARE PROPERTY PARTNERS, a
California general partnership   KINDRED NURSING CENTERS WEST, L.L.C., a
Delaware limited liability company By:   HEALTH CARE PROPERTY INVESTORS, INC., a
Maryland corporation, its Managing General Partner     By:  

/s/ Greg C. Miller

        Greg C. Miller         Its:   Vice President Corporate Development &
Financial Planning         By:  

/s/ Paul Eiseman

        Its:   VP Development   By:  

/s/ Paul Gallagher

          Paul Gallagher           Executive Vice President     KINDRED NURSING
CENTERS LIMITED PARTNERSHIP, a Delaware limited partnership “HCPP”            
By:  

Kindred Healthcare Operating, Inc.,

its general partner

          By:  

/s/ Greg C. Miller

          Greg C. Miller           Its:   Vice President Corporate Development &
Financial Planning           By:  

/s/ Paul Eiseman

          Its:   VP Development



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION OF GUARANTORS

The undersigned Guarantors hereby consent to the foregoing Third Amendment to
Master Lease and reaffirm to Lessor that their obligations under the Guaranty
remain in full force and effect with respect to the Lease, as amended hereby.

 

KINDRED HEALTHCARE, INC., a Delaware corporation By:  

/s/ Greg C. Miller

  Greg C. Miller Its:   Vice President Corporate Development & Financial
Planning By:  

/s/ Paul Eiseman

Its:   VP Development KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation
By:  

/s/ Greg C. Miller

  Greg C. Miller Its:   Vice President Corporate Development & Financial
Planning By:  

/s/ Paul Eiseman

Its:   VP Development

 

8



--------------------------------------------------------------------------------

EXHIBIT A-23

Legal Description of the Land of the Carthage, Tennessee Facility

(Facility No. 0274)



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

The land referred to herein is described as follows:

TRACT 1:

LAND in the Town of Carthage, First (1st) Civil District of Smith County,
Tennessee, being more particularly described according to a survey made by HLS,
Inc., Consulting Engineers, dated April 1983, of record in Plat Book 3, page 24,
Register’s Office for Smith County, Tennessee, as follows:

BEGINNING at an iron pin located in the fence on the west side of the subject
property, said iron pin being at the southwest corner of the subject property,
and being further identified as being North 8 degrees 36 minutes East 433.20
feet from the Fisher Heirs southwest corner; running thence North 8 degrees 36
minutes East 228.24 feet with the fence to an iron pin; thence North 23 degrees
52 minutes East 375.0 feet to an iron pin located at the northwest corner of the
subject property; thence South 81 degrees 26 minutes East 316.0 feet to an iron
pin located at the northeast corner of the subject property; thence South 8
degrees 36 minutes West 589.9 feet to an iron pin located at the southeast
corner of the subject property; thence North 81 degrees 26 minutes West 414.84
feet to the point of beginning, containing 5.21 acres, more or less.

TRACT 2:

LAND in the Town of Carthage, First (1st) Civil District of Smith County,
Tennessee, and being more particularly described according to a survey made by
Petty & Petty, Surveyors, dated September 15, 1983, which is a re-survey of Part
of Lot No. 1 and of Lot No. 2, as shown on plan of record in Warranty Deed Book
59, page 320, Register’s Office for Smith County, Tennessee, said survey by
Petty & Petty, Surveyors, being of record in Plat Book 3, page 22, said
Register’s Office, as follows:

Said Lot begins at an iron pipe located on the easterly right of way of Hospital
Drive, the common northwest corner of the subject property and southwest comer
of the Dr., Robert J. Wright property; running thence South 82 degrees 10
minutes 00 seconds East 186.00 feet with the Wright south line to an iron pipe
by a cedar tree; thence South 23 degrees 52 minutes 00 seconds West 177.00 feet
to an iron pipe; thence North 80 degrees 02 minutes 07 seconds West 143.20 feet
to an iron pipe located on the easterly right of way of Hospital Drive; thence
North 9 degrees 55 minutes 00 seconds East 164.89 feet with the easterly right
of way of Hospital Drive to the point of beginning, containing 27.628 square
feet, more or less.

TOGETHER WITH THE FOLLOWING EASEMENTS:

Being two certain tracts or parcels of land located and situated in the Town of
Carthage, First (1st) Civil District of Smith County, Tennessee, and being more
particularly described according to a survey made by Petty & Petty, Surveyors,
dated July 18, 1983, of record in Plat Book 3, page 24, Register’s Office for
Smith County, Tennessee.

[Carthage, TN]



--------------------------------------------------------------------------------

EASEMENT TRACT 1:

BEGINNING at a point, same being located on the south line of the subject
property at the common northwest corner of the Dr. R.J. Wright property and the
northeast corner of Hospital Drive; running thence North 64 degrees 45 minutes
East 220.00 feet to an iron pipe; thence North 23 degrees 52 minutes East 50.00
feet to an iron pipe set at the end of a curb; thence North 68 degrees 30
minutes West 42.00 feet to a point; thence South 52 degrees 00 minutes West
58.30 feet to a point; thence South 63 degrees 45 minutes West 148.00 feet with
a concrete curb to a point at the end of the curb; thence South 55 degrees 00
minutes West 77.92 feet to a point on the South line of subject property and the
north extremity of Hospital Drive; thence South 80 degrees 02 minutes East 60.00
feet along the North extremity of Hospital Drive to the point of Beginning.

EASEMENT TRACT 2:

BEGINNING at an iron pipe at the end of a curb on the East side of a present
paved road leading to the Smith County Memorial Hospital; running thence South
68 degrees 30 minutes East 89.00 feet to an iron pipe located on the West line
of the Smith County Health Care Center, Inc., property, same being its Northwest
corner; thence South 23 degrees 52 minutes West 50.00 feet with the Smith County
Health Care Center, Inc., West line to an iron pipe; thence North 68 degrees 30
minutes West 89.00 feet to an iron pipe; thence North 23 degrees 52 minutes East
50.00 feet to the point of beginning, containing 0.102 acre, more or less.

And being part of the easement granted to Smith County Health Care Center, Inc.,
by grant of easement from Hospital Corporation of Smith and Overton County, in
Warranty Deed Book 102, pages 409-412, said Register’s Office; and being part of
the easement granted to Smith County Health Care Center, Inc., a Tennessee
Corporation, by grant of easement from Hospital Development Properties, Inc., a
Delaware Corporation, of record in Deed Book 119, pages 725-728, Register’s
Office for Smith County, Tennessee.

Being the same property conveyed to Kindred Nursing Centers Limited Partnership
by Special Warranty Deed from The Health and Educational Facilities Board of
Smith County, Tennessee, of record in Book 66, page 57, in the Register’s Office
for Smith County, Tennessee.

[Carthage, TN]



--------------------------------------------------------------------------------

EXHIBIT B

List of Facilities, Facility Groups and Annual and Monthly Allocated Minimum
Rent for

the Facilities

(August 1, 2003 – July 31, 2004)

[Effective as of Carthage Closing Date and after Sale Property Closings]

 

Kindred

Facility #

  

City. St. Location

   Group    Annual
Allocated
Minimum
Rent    Monthly
Allocated
Minimum
Rent

0171

   Bolivar TN    1    $ 748,470    $ 62,372.49

0174

   Camden TN    1    $ 562,083    $ 46,840.27

0175

   Jefferson City TN    1    $ 1,054,416    $ 37,868.04

0177

   Loudon TN    1    $ 944,025    $ 78,668.74

0178

   Memphis TN    1    $ 1,527,793    $ 127,316.09

0179

   Huntingdon TN    1    $ 647,690    $ 53,974.13

0183

   Ripley TN    1    $ 690,510    $ 57,542.52

0184

   Blountville TN    1    $ 708,138    $ 59,011.52

0187

   Maryville TN    1    $ 1,142,308    $ 95,192.35

0189

   Maryville TN    1    $ 456,023    $ 38,001.94

0274

   Carthage TN    1    $ 775,000    $ 64,583.33    Group 2         

0237

   Newark OH       $ 1,446,162    $ 120,513.48

0287

   Vincennes IN    2    $ 1,140,058    $ 95,004.85

0271

   Mayfield KY    2    $ 606,304    $ 50,525.30

0295

   Whitehouse OH    2    $ 466,139    $ 38,844.89

0870

   Marion OH    2    $ 528,461    $ 44,038.38    Group 3         

0849

   Denver CO    3    $ 1,098,601    $ 91,550.12

0531

   Fairhaven MA    3    $ 391,765    $ 32,647.12

0205

   Livermore CA    3    $ 359,118    $ 29,926.53

0541

   Westborough MA    3    $ 579,875    $ 48,322.92                             
$ 15,872,939    $ 1,322,745.01                    



--------------------------------------------------------------------------------

EXHIBIT C

Number of Licensed and Operating Beds for Each Facility

[Effective as of Carthage Closing Date and after Sale Property Closings]

 

Kindred

Facility #

  

City. State Location

   # of
Available
Beds    # of
Licensed
Beds

0171

   Bolivar TN    134    134

0174

   Camden TN    150    150

0175

   Jefferson City TN    170    170

0177

   Loudon TN    182    182

0178

   Memphis TN    233    233

0179

   Huntingdon TN    150    150

0183

   RipleyTN    144    144

0184

   Blountville TN    170    170

0187

   Maryville TN    187    187

0189

   Maryville TN    75    75

0274

   Carthage TN    128    128    Group 2      

0237

   Newark OH    300    300

0287

   Vincennes IN    205    216

0271

   Mayfield KY    100    100

0295

   Whitehouse OH    88    94

0870

   Marion OH    110    110    Group 3      

0849

   Denver CO    172    180

0531

   Fairhaven MA    106    107

0205

   Livermore CA    80    83

0541

   Westborough MA    122    123



--------------------------------------------------------------------------------

EXHIBIT F

Itemization of Lessor’s Personal Property



--------------------------------------------------------------------------------

Asset

  SNo.   Cap. date   Asset description 403845   0   10/03/2001   DISPOSAL
GARBAGE 411947   0   02/04/2002   WASHER EXTRACTOR 100LBHARDMOUNT 421187   0  
04/03/2002   WHEELCHAIR TRACER IV W/ASTICULATING LEG 451749   0   11/30/2002  
Equipment – Appraised Value at Purchase 456804   0   12/23/2002   COPIER DIGITAL
AFICIO 1035, ARDF,FINISHER 465457   0   02/18/2003   ICE MACHINE WATER COOLED
320LB/24HR 465252   0   04/11/2003   BED ULTRACARE 80” W/STAFF CTL ASTRAIL
469252   1   04/11/2003   MATTRESS GEO-MATTRESS PLUS W/WINGS 80” 469253   0  
04/11/2003   BED ULTRACARE 80” W/STAFF CTL ASTRAIL 469253   1   04/11/2003  
MATTRESS GEO-MATTRESS PLUS W/WINGS 80” 469254   0   04/11/2003   BED ULTRACARE
80” W/STAFF CTL ASTRAIL 469254   1   04/11/2003   MATTRESS GEO-MATTRESS PLUS
W/WINGS 80” 469255   0   04/11/2003   BED ULTRACARE 80” W/STAFF CTL ASTHDL
469255   1   04/11/2003   MATTRESS GEO-MATTRESS PLUS W/WINGS 80” 469258   0  
04/11/2003   BED ULTRACARE 80” W/STAFF CTL ASTHDL 469259   1   04/11/2003  
MATTRESS GEO-MATTRESS PLUS W/WINGS 80” 469253   2   04/11/2003   FREIGHT 470001
  0   03/21/2003   STRAP STANDING DEVICE OVATION 500104   0   08/13/2003  
REFRIGERATOR W/FULL DOORS TWOSECTIONS 500812   0   07/31/2003   LIFT STAND UP
W/LOW BASE W/2BATTERIES 504199   0   09/20/2003   ULTRASOUND & STIMULATOR
INTELECTCOMBO 521661   0   01/09/2004   EXERCISE APPARATUS 531640   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531641   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531642   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531643   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531644   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531645   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531646   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531647   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531648   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531649   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531650   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531651   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531652   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531653   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531654   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531655   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531656   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531657   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531658   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531659   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531660   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531661   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531662   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531663   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531664   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531665   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531666   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531667   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531668   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531669   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531670   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531671   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531672   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531673   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531674   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531675   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531676   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531677   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531678   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531679   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531680   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531681   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531682   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531683   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531684   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531685   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531686   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531687   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531688   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531689   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531690   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531691   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531692   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531693   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531694   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531695   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531696   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531697   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531698   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531699   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531700   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531701   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531702   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL 531703   0  
02/06/2004   BED   ULTRACARE   80”   W/STAFF   CTL   AST   RAIL

 



--------------------------------------------------------------------------------

Asset

  SNo.   Cap. date   Asset description 531704   0   02/06/2004   BED   ULTRACARE
  80”   W/STAFF   CTL   AST   RAIL 531705   0   02/06/2004   BED   ULTRACARE  
80”   W/STAFF   CTL   AST   RAIL 531706   0   02/06/2004   BED   ULTRACARE   80”
  W/STAFF   CTL   AST   RAIL 531707   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531708   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531709   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531710   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531711   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531712   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531713   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531714   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531715   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531716   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531717   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531718   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531719   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531720   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531721   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531722   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531723   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531724   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531725   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531726   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531727   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531728   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531729   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531730   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531731   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531732   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531733   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531734   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531735   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531736   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531737   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531738   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531739   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531740   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531741   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531742   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531743   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531744   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531745   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531746   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531747   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531748   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531749   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531750   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 531751   0   02/06/2004   BED   ULTRACARE   80”  
W/STAFF   CTL   AST   RAIL 537507   0   03/11/2004   CONVECTION OVER SNG DECK
150826 552306   0   04/30/2004   CABINET STORAGE 45-GAL FORFLAMMABLES

Asset determination 00018090 MAJOR MOVABLE

414020   0   01/01/2002   I 215002 - CPU SLIMLINE P3/866MHZ 15GB128MB 414021   0
  01/01/2002   I 215002 - CPU SLIMLINE P3/866MHZ 15GB128MB 414022   0  
01/01/2002   I 215002 - CPU SLIMLINE P3/866MHZ 15GB128MB 414023   0   01/01/2002
  I 215002 - CPU SLIMLINE P1.0/20GB/128MB 414024   0   01/01/2002   I 215002 -
CPU SLIMLINE P1.0/20GB/128MB 414025   0   01/01/2002   I 215002 - CPU SLIMLINE
P1.0/20GB/128MB 414026   0   01/01/2002   I 215002 - CPU SLIMLINE
P1.0/20GB/128MB 414027   0   01/01/2002   I 215002 - CPU SLIMLINE
P1.0/20GB/128MB 414028   0   01/01/2002   I 215002 - CPU SLIMLINE
P1.0/20GB/128MB 414029   0   01/01/2002   I 215002 - CPU SLIMLINE
P1.0/20GB/128MB 414030   0   01/01/2002   I 215002 - CPU SLIMLINE
P1.0/20GB/128MB 414031   0   01/01/2002   I 215002 - CPU SLIMLINE
P1.0/20GB/128MB 414032   0   01/01/2002   I 215002 - CPU SLIMLINE
P1.0/20GB/128MB 414033   0   01/01/2002   I 215002 - CISCO ROUTER 414034   0  
01/01/2002   I 215002 - COMPAQ SERVER ML370 414035   0   01/01/2002   I 215002 -
LASERJET PRINTER 414036   0   01/01/2002   I 215002 - SPRINT 2 SWITCHES 414037  
0   01/01/2002   I 215002 - SPRINT 2 SWITCHES 414038   0   01/01/2002   I 215002
- TIMECLOCK ECOT N/BARCODE 414039   0   01/01/2002   I 215002 - GE CAPITAL
CABLING 432513   0   06/19/2002   PCR: COMPAQ DESKTOP 434789   0   06/26/2002  
PCR: COMPAQ DESKTOP [Not Readable] 469932   0   03/20/2003   PCR: DESKTOP
ACCESSORIES 473654   0   04/08/2003   NETGAIN: CABLING FOR DSSI PROJECT 499918  
0   07/01/2003   I228207 - DSSI COMPAQ EVO D510 503985   0   08/01/2003  
I228207 - DSSI LEXMARK X5226 PRINTER

 